Citation Nr: 1529971	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  12-31 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder and major depressive disorder.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1970 to August 1973.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.


REMAND

The Veteran has contended that his psychiatric disorders, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD), are a direct result of his active duty military service.  Specifically, he claims his psychiatric disorders are due to transporting caskets soldiers who were killed in action from cargo planes at McGuire Air Force Base (AFB) to the morgue at Dover AFB.

In April 2014, the Board remanded this claim to the RO for additional development.  The Board finds that not all of its remand directives were complied with, and thus, an additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

First, there is no evidence of record that the RO contacted the Veteran to afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, such as private medical treatment records or employment mental health records.  The April 2014 remand specifically identified mental health records from Long Island Recovery Center and the possible existence of records from the Veteran's former employer, relating to the employer's request that he undergo a mental health evaluation.  On remand, the Veteran must be contacted and asked to identify any additional outstanding records and also must be provided with authorizations for release of the above-referenced records so that VA may attempt to obtain them and any other records the Veteran identifies.

Per the Board's remand directives, the RO attempted to obtain outpatient mental health treatment reports from Eglin AFB, as referenced in a December 1970 psychological consultation.  At the December 1970 psychological consultation, the examiner indicated the Veteran was going to be referred for outpatient treatment, not that he had already undergone such treatment.  However, the RO's request was for records dated January 1970 through December 1970 and not for records for any time period thereafter.  Accordingly, the Board finds another request for these records is required to include treatment dates from January 1971 to December 1971.

The April 2014 remand directives also ordered the RO to forward information regarding the Veteran's alleged stressor "to the Joint Services Records Research Center (JSRRC) and McGuire Air Force Base, or any other indicated institution, to verify whether McGuire Air Force Base received caskets of soldiers killed in action and whether the 438th Transportation Company transported such caskets to the morgue between April 1972 and October 1972."

The RO contacted the National Archives and Records Administration (NARA) requesting this information and NARA replied that they were unable to locate any records for that unit.  NARA informed the RO that they should contact the Air Force Historical Research Agency at Maxwell AFB in Alabama, where supporting documents of Air Force units and historical records were located.  The RO sent a June 2014 letter to the Air Force Historical Research Agency requesting unit histories or any other documentation that could verify the Veteran's claim.  No response was received and no follow-up request was made.  The Board finds on remand that the RO must again request unit history records or other documentation from the Air Force Historical Research Agency as there is no indication that the records do not exist or that further attempts to obtain those records would be futile.  See 38 C.F.R. § 3.159(c)(1) (2014).  The Board must send as many requests as necessary and may only cease in its efforts to obtain these records if RO concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  See id.

The RO failed to contact and request the same information from McGuire AFB, as required by the April 2014 remand directives.  Despite this error, the RO has already been directed to follow up with the Air Force Historical Research Center, which is where NARA indicated these records would be kept.  Accordingly, the RO's failure to contact McGuire AFB directly is harmless error and there is no need to do so on remand.

The RO also submitted a request to JSRRC and requested that they attempt to verify if the 438th Transportation Squadron reported receiving caskets of soldiers killed in action and whether service members from that squadron were responsible for transporting them from cargo planes to the morgue between April 1972 and July 1972.  The JSRRC searched history submitted by the 438th Military Airlift Wing (MAW), the higher headquarters for the Veteran's assigned squadron.  JSRRC reported that "during the specified period, one of the missions [] the 438th MAWs" was to conduct Southeast Asia Special Assignment Airlifts Missions and that of the missions flown, the history was negative and did not report on or discuss the delivery of U.S. military personnel bodies killed in action in Vietnam, delivered to McGuire AFB.  JSRRC also reported that the history did not document or discuss that the Veteran or any unit personnel assigned to his squadron were assigned to remove bodies from 438th MAW aircraft at McGuire AFB.

In a March 2015 statement from the Veteran, he requested that JSRRC expand their search of records "to include all flights during the dates in question, April-June 1972, performed by the 438th MAW."  The Board notes that it appears JSRRC only researched one of the types of missions the 438th MAWs were assigned to conduct and agrees with the Veteran that a more expensive search of all missions should be conducted.  Further, the Board finds the JSRRC must also broaden its search to determine whether the Veteran or anyone from his unit or squadron were assigned transportation missions of any kind between McGuire AFB and Dover AFB, and if so, the nature or reasons for those transportation missions.

Although the Veteran's personnel records verify he was assigned temporary duty to McGuire AFB from April 1972 to July 1972, an October 20, 1972, letter from the Chief Dispatcher of the Veteran's squadron creates some ambiguity as to the dates he was actually at McGuire AFB.  This letter, written on McGuire AFB letterhead, indicated the Veteran served temporary duty with the 438th Transportation Squadron and "departed this organization" in July 1972 from his temporary duty orders.  It then stated the Veteran returned from temporary duty on October 12, 1972, and was "due to depart this station" on October 20, 1972.  This letter creates uncertainty as to whether the Veteran remained at McGuire AFB until October 1972 or not, or even whether he departed McGuire AFB briefly and returned in October 1972 for a short period of time.  Despite the fact that the Veteran's March 2015 statement requested the new search be performed between April 1972 and July 1972, it is unclear if he remembers only being stationed at McGuire AFB during those dates, or if he is basing his request off of the dates listed in his personnel records.  As such, the Board finds its April 2014 remand directives correctly requested verification of the claimed stressor for the time period April 1972 to October 1972, and that the RO's new request to JSRRC must search those dates as well.

A January 2015 VA psychiatric examination revealed diagnoses of PTSD, MDD, and alcohol use disorder, full sustained remission.  In its April 2014 remand directives, the Board had directed the RO to request that the VA examiner determine "whether any previously or currently diagnosed psychiatric disorder, to include PTSD and [MDD]," were related to the Veteran's military service.  The VA examiner opined that the Veteran met the criteria for PTSD and that it was "at least as likely as not" that his PTSD was related to his role in transporting and receiving human remains from Vietnam during service.  The examiner failed to provide any supporting reasoning for this opinion, and therefore, it is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).  Even assuming the medical opinion was adequate and did provide supportive reasoning, the Veteran's claimed stressor has not been verified, and therefore, this opinion would not have supported his claim.

The January 2015 VA examiner also noted that the Veteran's symptoms of PTSD and MDD overlapped and that it was not possible to differentiate what portions of the symptoms were attributed to each diagnosis.  Although the VA examiner opined that the Veteran's MDD "does appear secondary" to PTSD, the Board finds this is not an adequate etiology opinion regarding his MDD because the language is speculative and there is no supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an incomplete or inaccurate factual premise).  On remand, the Veteran must be provided a new VA examination with a medical professional other than the January 2015 VA examiner, and that examiner must provide etiology opinions with regard to PTSD, MDD, and any other psychiatric disorders diagnosed.

Finally, any outstanding VA medical treatment records must be obtained and associated with the evidence of record.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Specifically, the RO must provide the Veteran with and request that he return signed authorization release forms so that the RO can attempt to obtain his medical records from the Long Island Recovery Center and his personnel and medical records from his former employer.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must forward the Veteran's statements of his alleged PTSD stressor, as well as copies of his service personnel records and any other relevant evidence to the JSSRC and the Air Force Historical Research Center, and any other record repositories as the RO deems necessary, to verify:

(a)  whether McGuire AFB received caskets of soldiers killed in action at any time between April 1972 and October 1972;

(b)  whether the Veteran or anyone from the 438th Transportation Company transported caskets from McGuire AFB to the Dover AFB mortuary between April 1972 and October 1972; and

(c)  whether the Veteran or anyone from the 438th Transportation Company drove from McGuire AFB to Dover AFB between April 1972 and October 1972, and if so, what was transported and what the purpose of the transportation mission was.

The RO must inform the JSRRC, Air Force Historical Research Center, or any other appropriate record repository that:

(a)  the aircraft carrying the remains of soldiers killed in action in Vietnam may not have flown directly from Vietnam to McGuire AFB; and

(b)  that if there are no records to confirm or deny any of the above-alleged events, the records repository must provide written documentation to the RO to that effect.

If unable to verify the Veteran's claimed stressor, the RO must prepare a formal memorandum to this effect, which outlines the steps they took to verify the claimed stressor and responses received, to specifically include responses from JSRRC and the Air Force Historical Research Agency.  The Veteran and his representative must be notified of this finding and then be given an opportunity to respond.

3.  Following the completion of the above development, and the receipt of any additional records, the Veteran must be afforded an appropriate VA examination by a physician other than the January 2015 VA examiner, to determine whether any previously or currently diagnosed psychiatric disorder, to include PTSD and MDD, is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The evidence of record, in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

The RO must specify for the examiner the stressor or stressors (if any) that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether any currently diagnosed psychiatric disorder is related to service.  Based on a clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

(a)  whether any currently or previously diagnosed PTSD is related to his active duty service, to include as due to any verified stressor;

(b)  whether any currently or previously diagnosed MDD is related to his active duty service, to include as due to any verified stressor; and

(c)  if applicable, whether any other currently or previously diagnosed psychiatric disorder is related to the Veteran's active duty service, to include as due to any verified stressor.

If the diagnosis of PTSD is deemed appropriate, the examiner must specify:

(a)  whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and

(b)  whether there is a link between the current symptomatology and any in-service stressor found to be established by the record and found sufficient to produce PTSD by the examiner.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

6.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

